Citation Nr: 0202966	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  00-06 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disability.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel
INTRODUCTION

The veteran had active military service from February 1984 to 
December 1992, and 3 1/2 years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In April 2000 the veteran requested that he be scheduled for 
a Board hearing at the RO.  In July 2000 he withdrew that 
request and opted for a hearing before a Decision Review 
Officer at the RO instead.  He was afforded a hearing before 
a Decision Review Officer in May 2001.  A transcript of the 
hearing is of record.

The Board also notes that although the veteran perfected an 
appeal with respect to the issue of entitlement to service 
connection for carious teeth and gingivitis, he withdrew this 
issue from his appeal in May 2001.  In addition his appeal 
for service connection for left knee disability was resolved 
in August 2001, when this claim was granted in a decision by 
a Decision Review Officer.   


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.  

2.  A temporomandibular joint disability was not present in 
service and is not etiologically related to service.  

3.  The veteran's pure tone threshold average is less than 42 
dB in each ear; his percentage of discrimination is 78 or 
higher in both ears.

4.  The veteran does not have a pure tone threshold of 70 dB 
or higher at 2000 Hertz.


CONCLUSIONS OF LAW

1.  A temporomandibular joint disability was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  The veteran's bilateral hearing loss warrants a 
noncompensable evaluation.      38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's service 
connection claim.  Although the VCAA was in effect when the 
RO most recently considered the veteran's rating claim, the 
implementing regulations were not.   

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO and the basis of the RO's denial of his 
claims.  The RO has advised the veteran of the evidence 
needed to substantiate his claims and has informed the 
veteran that it would assist him in obtaining such evidence.  
The RO has obtained all identified medical evidence pertinent 
to the veteran's disabilities.  In addition it has afforded 
him appropriate VA examinations.  Neither the veteran nor his 
representative has identified, and the Board is not aware of, 
any additional evidence which could be obtained to 
substantiate the claims.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  A remand to afford 
the RO an opportunity to consider the rating claim in light 
of the regulations implementing the VCAA would only serve to 
further delay resolution of this claim with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the veteran's claims.  




II.  Factual Background

Service medical records show that in March 1983 the veteran 
was seen because of trauma to his face when he was struck 
trying to break up a fight.  Examination revealed the veteran 
to be bleeding heavily.  There was red to pale color along 
both sides of the veteran's nose, with inflammation below the 
lower left eye.  Ice was applied to control the bleeding.  
The facial bone was within normal limits.  There was 
continued swelling of the left zygomatic arch without 
indication of fracture.  

The veteran underwent an examination for separation in June 
1992.  No pertinent complaint was noted.  His head and mouth 
were found to be normal.  The report of an April 1998 
examination performed in with the veteran's service in the 
Marine Corps Reserves, is also negative for any pertinent 
diagnosis, complaint or abnormal finding.  

In October 1999, the veteran underwent a VA general medical 
examination on a fee basis.  He reported that he had incurred 
a broken zygomatic arch in service.  He indicated that he had 
no pain in the right TMJ, although he had popping or clicking 
at times when he opened his mouth.  No finding or diagnosis 
pertaining to the TMJ was recorded by the examiner.  

That same month, the veteran was administered a VA fee-basis 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
25
LEFT
25
20
20
55
40

Puretone decibel averages (1000-4000 Hz) were 22.50 dB for 
the right ear and 33.75 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 78 percent 
for the right ear and 80 percent for the left ear.  

The report of a VA fee-basis dental evaluation, also in 
October 1999, reflects the veteran's complaint that his TMJ 
made a lot of noise.  Examination revealed asymptomatic TMJ's 
with maximum opening of the veteran's mouth to 61mm, 27mm 
right lateral excursion, and 26mm left lateral excursion.  No 
bone loss was revealed upon probing.  No TMJ diagnosis was 
rendered.  

In November 1999, the veteran underwent a VA fee-basis 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
10
10
35
35

Puretone decibel averages were 12 dB for the right ear and 23 
dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both the right and left 
ears.  

In March 2000, the veteran underwent a VA fee-basis 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
25
LEFT
25
25
20
40
30

Puretone decibel averages were 21.25 dB for the right ear and 
28.75 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent for the right ear and 92 
percent for the left ear.  

In November 2000, the veteran underwent a VA fee-basis 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
40
40
LEFT
30
35
35
45
50

Puretone decibel averages were 33.75 dB for the right ear and 
41.25 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both the right and left 
ears.  

In May 2001, the veteran testified before a Decision Review 
Officer at the RO.  With respect to his TMJ, he indicated 
that medical examiners had acknowledged that he did indeed 
have TMJ dysfunction.  The veteran described major popping 
and a little discomfort when eating or chewing, usually on 
the right side.  

In July 2001, the veteran underwent a VA fee-basis 
examination.  He complained of popping of the TMJ when he 
chewed or opened his mouth, and reported pain, which was 
described as more of a discomfort and annoyance due to the 
popping.  The veteran related his TMJ problem to being struck 
in the face during service.  On clinical evaluation, there 
was palpable subluxation of the right TMJ on wide opening of 
the mouth.  There was no sign of inflammation, swelling, or 
tenderness.  An X-ray of the veteran's mandible was normal.  
The examiner reported that there was no objective evidence of 
TMJ disability, and no pathology to support a TMJ diagnosis.  
He opined that it was less likely than not that the veteran's 
claimed TMJ dysfunction resulted from the facial injury in 
service.  

III.  Analysis

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran essentially contends that service connection is 
warranted for a TMJ disability because it is the result of 
the facial trauma sustained in service.  Service medical 
records confirm that the veteran was struck in the face while 
trying to break up a fight in 1983.  At that time, there was 
no finding of a fracture of the zygomatic arch, and no 
diagnosis or abnormal finding pertaining to the TMJ.  In fact 
service medical records and the post-service medical evidence 
of record are negative for any diagnosis of a TMJ disability 
or any abnormal finding pertaining to the TMJ.  Moreover, the 
July 2001 examiner specifically determined that there was no 
objective evidence of the claimed disability and no pathology 
to support a diagnosis of a TMJ disorder.  

The evidence of the claimed disability and of a relationship 
between TMJ disability and service is limited to the 
veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  

Compensable Rating 

The Board notes that the veteran has appealed the RO decision 
assigning an initial noncompensable evaluation for his 
bilateral hearing loss.  Therefore, consideration must be 
given regarding whether the case warrants the assignment of 
separate ratings for the disability for separate periods of 
time, based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992). 

During the pendency of the veteran's claim, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified 
at 38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

Additionally, the provisions of 38 C.F.R. § 4.86, as in 
effect prior to June 10, 1999, only provided information 
regarding the fact that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids.  The current criteria for 
evaluating hearing impairment provide that hearing tests will 
be conducted without hearing aids.  38 C.F.R. § 4.85(a).

The Board notes that the greatest degree of hearing 
disability was found on the October 1999 audiological 
evaluation.  At that time the four-frequency averages were 
22.50 dB for the right ear and 33.75 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 80 percent in the left ear.  
Application of these scores to table VI results in 
designation of level III for the right ear and level III for 
the left ear.  Level III hearing in both ears is 
noncompensably disabling under the former or current 
criteria.  38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  

The other audiological evaluations of record resulted in 
four-frequency averages and speech recognition ability which 
correspond to level I hearing in both ears.  Level I hearing 
in both ears is also noncompensably disabling under the 
former and current criteria.  38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).  

The Board thus concludes that while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the preponderance of the evidence 
establishes that a noncompensable rating for bilateral 
hearing loss is appropriate throughout the initial rating 
period.  In so finding, the Board observes that in recent 
years, scientific and accurate techniques have become 
available for testing organic hearing loss, and that VA 
audiologists, in assessing hearing impairment, utilize these 
techniques.  Experience has shown that controlled audiology 
tests make possible a reliable and accurate reflection of the 
true extent of a veteran's hearing loss.  See Lendenmann, 
supra.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for hearing loss and that the manifestations 
of the disability are those specifically contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability is to a compensable degree.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to service connection for a temporomandibular 
joint disability is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

